Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is not clear what applicant means by “the speed of the input element is based upon a measured speed of the first motor and a measured speed of the second motor”.  The input element has a speed at any given time, a value that can be measured.  It is not clear how the determination of the value would be based on measured speeds of the motors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 1, 4, 10-14, and 16-20 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Yamamoto (PGPub 2017/0217537, cited by applicant).
Regarding claim 1, Yamamoto (Figure 2) teaches a power train for a pedal vehicle, comprising: a crankset axle 32 arranged to rotate about a first axis of rotation, a first output plate 16 meshed on an output transmission chain or belt 20 (seen in Figure 1) and arranged to rotate about the first axis of rotation, a planetary gear train 62 comprising an input element 56, an output element 58, and a sun gear 60A, a first motor 40, a second motor 38, and a first free wheel 52.  A reduction device 46 is positioned between the output element 58 of the planetary gear train and the first output plate 16.  The
crankset axle 32 is connected to the planetary gear train via the input element 56B so as to form a first input of the planetary gear train and the first motor 40 is connected to the planetary gear train via the sun gear 60A so as to form a second input of the planetary gear train.  The second motor 38 is connected to the output element 58 of the planetary gear train so as to drive it in a fixed ratio (Figure 2 shows the second motor connected to the input element, however, the disclosure teaches that the second motor may, alternatively, be connected to the output gear 58;  see para [0106], lines 1-6).  
The input element 56, the output element 58 and the sun gear 60A are arranged to rotate about a second axis of rotation, different from the first axis of rotation (see Figure 1), and the first free wheel (in 52) is arranged to prevent the first output plate from rotating slower than the crankset axle when the crankset axle rotates in a normal pedaling direction (see para [0061], lines 8-11).
	Regarding claim 4, a gearing down system 44 is between the crankset axle 32 and the input element 56 of the planetary gear train, so that the gearing down system causes the input element rotates to rotate faster than the crankset axle (speed increasing mechanism 44 is described in para [0049]).

	Regarding claim 11, the input element is a ring gear (gear 56A on body 56) of the planetary gear train and the output element is a planet carrier 66, 58, of the planetary gear train.
	Regarding claim 12, the first motor 40 is arranged to be controlled in speed or position (see para [0066], controller 54 controls motors 38 and 40; speed of the first motor is controlled) and the second motor 38 is arranged to be controlled in torque or current (motors are controlled by regulating current).
	Regarding claim 13, the first motor 40 is arranged to be controlled in speed or position by a speed setpoint which is determined on the basis of based upon a measured speed of the input element (see para [0066], lines 4-5) of the planetary gear train and a gear coefficient parameter of the power train (output speed is dependent on the gear coefficient of the gear train).
	Regarding claim 14, the second motor 38 is arranged to be controlled in torque or current by a torque setpoint determined on the basis of at least based upon a torque or a current measured on the first motor (see para [0066], line 6-11) and based upon an assistance ratio parameter (“an assist ratio that is preset in advance”).
Regarding claim 16, the first motor 40 is arranged to be controlled in speed or position by a speed setpoint which is determined on the basis of based upon a speed of the input element of the planetary gear train, as understood (speed of crankshaft that inputs rotation to the input element).
Regarding claim 17, at least one of the first 40 and motor or the second motor 38 is configured to operate without the crankset axle being actuated (see para [0067], last four lines).
	Regarding claim 18, at least one of the two motors first motor or the second motor is configured to operate as a generator by being driven by the output transmission chain or belt via the first output plate and the planetary gear train (there is no clutch to prevent transmission of rotation of the sprocket 16 from being transferred to the motor 40).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (USPGPub 2017/0217537.
Regarding claim 2, Yamamoto does not explicitly teach the ratios claimed.  However, it shows a gear speed increasing mechanism 44 having a ratio Rc and a gear reduction mechanism 46 having a ratio Rout.  In Figure 2, the gear ratios of the speed increasing mechanism and reduction mechanism appear to be the same, making Rc=Rout.  If equal values for Rc and Rout are input into the equation of claim 2, the result would be -1<0, which satisfies the claimed relationship.  Therefore, it would have been obvious, based on the illustrated gear train of Yamamoto, to configure the gearing so that the claimed relationship is achieved.
Regarding claim 3, electric motors conventionally comprise permanent magnets.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the motors of Yamamoto as an inner permanent magnet motor, as is old and well known, in order to carry out the invention as described using well known motor structure.
Regarding claim 15, the second motor 38 is arranged to be controlled in torque or current by a torque setpoint which is proportional to torque of the first motor, which is based on current output.  It .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (USPGPub 2017/0217537 in view of Mayer et al. (USPN 5,865,267).
Regarding claim 5, the gearing down system of Yamamoto comprising intermeshing teeth rather than a deformable transmission (such as a belt of chain).
Meyers shows a transmission system for a motor assisted pedal cycle.  The transmission can be intermeshing gears, as seen in Figure 7, or a deformable transmission, as seen in Figure 8.  The two systems are presented as obvious alternative transmission mechanisms that perform the same function.  It would have been obvious to one of ordinary skill in the art to use a deformable transmission, in the form of a belt, as taught by Mayer, in place of intermeshing gears of the gearing down mechanism 44 of Yamamoto, in order to use known equivalent structure to perform substantially the same operation in substantially the same way.  
Regarding claims 6-8, Yamamoto lacks the reduction device between the output element of the planetary gear train and the first output plate comprising a second output plate meshed with the output transmission chain or belt.  Mayer shows a transmission that includes multiple plates 126, 128, 132 engaging a belt 130 (see Figure 8 of Mayer) to transfer assist power to an output gear.  It would have been obvious to one of ordinary skill in the art to configure the output of the power train as a plate that engages the transmission belt of Yamamoto, in view of the teaching of Mayer, in order to eliminate the need for the reduction gearing 46 of Yamamot0, thereby reducing the weight of the system.  Regarding claim 8, the second plate would have to have a smaller diameter than the one of the first output plate in order to maintain the gear reduction.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (USPGPub 2017/0217537 in view of Yamamoto (PGPub 2017/0137086, cited by applicant).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoppach shows an electric bicycle using two motors.
Kuehlcke teaches several embodiments of motor/planetary gearing drives for an electric bicycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/